Petition for Writ of Mandamus Denied and Opinion filed August 13, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00475-CV



  IN RE FAF HOLDING COMPANY, L.L.C.; IKA GROUP, L.L.C.; NAFS
  GROUP LOGIC L.L.C.; AND PEARL HOTEL GROUP, L.L.C., Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-DCV-256411

                         MEMORANDUM OPINION

      On July 2, 2020, relators FAF Holding Company, L.L.C.; IKA Group,
L.L.C.; NAFS Group Logic L.L.C.; and Pearl Hotel Group, L.L.C., filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relators ask this Court to compel the Honorable
Frank J. Fraley, presiding judge of the 240th District Court of Fort Bend County, to
modify his June 18, 2020 order of abatement and vacate his implied ruling denying
relators’ request for severance.

      To be entitled to a writ of mandamus, a relator must show that the trial court
clearly abused its discretion, and that it lacks an adequate remedy by appeal. In re
Dawson, 550 S.W.3d 625, 628 (Tex. 2018) (original proceeding) (per curiam).
Relators contend they have no adequate remedy by appeal because the trial court
failed to sever certain claims. However, the record before this court contains no
ruling on a request for severance. Relators do not contend the trial court has
refused to rule and do not ask this court to compel the trial court to rule on a
request for severance. We therefore conclude relators have not demonstrated the
trial court’s order of abatement deprives them of an adequate remedy by appeal.
The petition is denied.


                                       PER CURIAM

Panel consists of Justices Wise, Bourliot, and Spain.




                                         2